Case: 12-30634       Document: 00512116787         Page: 1     Date Filed: 01/17/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         January 17, 2013
                                     No. 12-30634
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANNE B. SANDERS,

                                                  Plaintiff - Appellant

AQUATIC REHAB, L.L.C.,

                                                  Appellant

v.

DEPARTMENT OF HEALTH AND HUMAN SERVICES; PINNACLE
BUSINESS SOLUTIONS, INCORPORATED; USABLE MUTUAL INSURANCE
COMPANY, doing business as Arkansas Blue Cross and Blue Shield;
ADVANCEMED CORPORATION,

                                                  Defendants - Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                           USDC No. 2:10-cv-00172-EEF


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
           Proceeding pro se, Anne Sanders filed suit against the Department of
Health and Human Services (DHHS) and three Medicare contractors for their


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30634          Document: 00512116787         Page: 2     Date Filed: 01/17/2013

                                        No. 12-30634

alleged failure to process properly and reimburse her Medicare claims. The
district court found that the contractors were entitled to derivative sovereign
immunity and that it lacked subject-matter jurisdiction over Sanders’s claim
against the DHHS. The court dismissed her claims.
      Sanders then obtained counsel. Through counsel, she sought relief from
the district court’s judgment under Federal Rule of Civil Procedure 60(b). That
Rule provides, in pertinent part, that “[o]n motion and just terms, the court may
relieve a party or its legal representative from a final judgment, order, or
proceeding for . . . mistake, inadvertence, surprise, or excusable neglect.”1
“Implicit in the fact that Rule 60(b)(1) affords extraordinary relief is the
requirement that the movant make a sufficient showing of unusual or unique
circumstances justifying such relief.”2 Sanders argued, in essence, that her
former status as a pro se litigant resulted in errors that entitle her to relief.
      The district court disagreed, as do we. For essentially the reasons stated
by Judge Fallon in his order of February 6, 2012, we AFFIRM.




      1
          FED. R. CIV. P. 60(b)(1).
      2
          Pryor v. U.S. Postal Serv., 769 F.2d 281, 286 (5th Cir. 1985).

                                               2